DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught an electronic watch comprising:
a housing defining an interior volume and having a sidewall and a recess formed in the
sidewall;
a processing unit positioned within the interior volume;
a display operably coupled to the processing unit;
a modular sensing assembly disposed in the recess and operably coupled to the
processing unit, the modular sensing assembly comprising:
an assembly enclosure comprising:
a cover defining a portion of an exterior surface of the electronic watch;
and
a trim member extending around a perimeter of the cover;
an electrocardiograph electrode disposed on the cover and configured to detect an
electrocardiograph signal;
a sensing sub-assembly positioned between the cover and the sidewall and at least
partially surrounded by the trim member, the sensing sub-assembly comprising:
a touch sensor configured to detect a touch input on the cover;
an audio sensor configured to detect an audio input;
a translation sensor positioned beneath the cover and configured to detect a
translational input to the cover; and
a sealing member positioned between the trim member and the housing and
configured to exclude contaminants from the interior volume; wherein:
the display is configured to provide a graphical output that is responsive to the
electrocardiograph signal, the touch input, the audio input, and the translational input.  The closest prior art, Shim et al. (pub. no. 20170119262), discloses a modular sensing assembly for an electronic watch (Figs. 1b, 2a, 4a & 4b, [0135]-[0142], [0148]-[0152]) that includes a finger print reader, an ECG electrode, touch sensor and translational input but fails to also disclose and audio sensor. While audio sensors are known in the art, Examiner could not find a permissible motivation to incorporate an audio sensor into the modular assembly of Shim without resorting to hindsight reconstruction of Applicant’s claimed invention.  Claims 9 & 16, are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715